Cobb, J..
1. While a husband is authorized, under the law of this State, to use such force as may be necessary to repel a felonious assault by his wife upon him or his property, he is not justified under any circumstances in striking his wife either by way of chastisement or in resentment of a past injury consisting of an assault upon him or his property; and this is true although the assault may have been in the immediate past.
2. Applying the principle laid down in the preceding note to the present ease, there was no error in the charges complained of, and the evidence authorized the verdict.
Judgment affirmed.

All the Justices concurring, except Lewis, J., absent.